Citation Nr: 0501942	
Decision Date: 01/27/05    Archive Date: 02/07/05	

DOCKET NO.  00-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disorder on 
a direct or secondary basis.   

2.  Entitlement to service connection for a left shoulder 
disorder on a direct or secondary basis.   

3.  Entitlement to an increased evaluation for the 
postoperative residuals of a right shoulder dislocation, 
currently evaluated as 30 percent disabling.   

4.  Entitlement to an increased evaluation for degenerative 
changes of the right acromioclavicular articulation, 
evaluated as 10 percent disabling.   

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).   

6.  Entitlement to a temporary total disability evaluation 
beyond October 1, 1993.  

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  A hearing was held before the undersigned in 
May 2004.  At that time, the veteran appeared to raise the 
issue of entitlement to service connection for depression 
secondary to pain.  This issue has not been adjudicated by 
the RO.  It is referred to the RO for appropriate action.  In 
this regard, if service connection for this disorder is 
granted, the RO should readjudicate the claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  In any event, the issue of 
service connection for an acquired psychiatric disability 
secondary to pain is not before the Board at this time.  


FINDINGS OF FACT

1.  The veteran's neck disorder and left shoulder disorder 
are not etiologically related to the veteran's service-
connected right shoulder disorder or to his military service.

2.  The veteran's postoperative right shoulder dislocation is 
manifested by complaints of pain with findings of shoulder 
pain limiting some range of motion with degenerative changes 
in the right acromioclavicular articulation. 

3.  The veteran's service-connected disabilities are 
postoperative right shoulder dislocation, currently evaluated 
as 30 percent disabling, and degenerative changes of the 
right acromioclavicular articulation, currently evaluated as 
10 percent disabling.  

4.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantial gainful 
employment.  

5.  A temporary total rating was assigned under 38 C.F.R. § 
4.30 for the period from August 31, 1993, until October 1, 
1993, based on surgical treatment of the shoulder requiring 
convalescence. 

6.  Convalescence required following surgical treatment of 
the shoulder beyond October 1, 1993, is not shown.     


CONCLUSIONS OF LAW

1.  Service connection for a neck disorder or left shoulder 
disorder on a direct basis or secondary to a service-
connected disability is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, and 3.310 
(2004).  

2.  A rating in excess of 30 percent for the right shoulder 
disorder, postoperative right shoulder dislocation, and a 
rating in excess of 10 percent for degenerative changes in 
the right acromioclavicular articulation are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 
5202, and 5203 (2004).  

3.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, and 3.416 
(2004).  

4.  The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 for convalescence following 
surgery on the veteran's service-connected shoulder 
disability have not been met.  38 U.S.C.A. §§ 5107, 7104 
(West 2002); 38 C.F.R. § 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Neck or Left
Shoulder Disorder on a Direct or Secondary Basis.  

At the hearing held before the undersigned in May 2004, the 
veteran contends that his arthritis of the cervical spine is 
secondary to his right shoulder disorder (transcript [T.] at 
page 5).  It is also contended that the left shoulder 
disorder should be service connected.  

Service connection may be granted if the evidence shows that 
the disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice-
connected disability caused by service-connected disability.  
Allen v. Brown, 7 Vet. App. 437 (1995).  In this case, 
particularly with regard to the veteran's neck disorder, the 
veteran does not appear to be contending that this disorder 
is the result of his military service.  It is instead 
contended that the neck disorder was caused by the service-
connected right shoulder disorder.  

A review of service medical records fails to reveal any 
indication of either a neck disorder or left shoulder 
disorder.  Detailed evaluations of the veteran's service-
connected right shoulder disorder during service failed to 
note either a neck or left shoulder disorder.  This fact 
clearly provides negative evidence against the veteran's 
claims.  

On VA examination in December 1973, the veteran noted a 
history of injury to his right shoulder while in service.  
Significantly, within a special orthopedic examination in 
December 1973, the veteran made no reference to a neck 
disorder or left shoulder disorder.  At this time, on 
examination, it was noted that motions of the head and neck 
were normal in all directions and give no pain "whatsoever 
to the shoulder."  X-ray studies of both shoulders in 
December 1973 fail to demonstrate any evidence of 
acromioclavicular separation.  No reference was made to a 
neck disorder.  

Based upon the service medical records and the VA examination 
of December 1973, the Board finds no basis to award the 
veteran service connection for a neck disorder or left 
shoulder disorder on a direct basis as a result of the 
veteran's military service from 1972 to 1973.  The medical 
records, and even the veteran's contentions at that time, 
provide negative evidence against the conclusion that the 
veteran's neck disorder or left shoulder disorder began 
during his military service.  The Board will now focus on the 
issue of whether either disorder are the result of his 
service-connected left right shoulder condition.  

At his hearing, when asked whether any doctor had told him 
that his right shoulder disorder had aggravated or caused his 
neck disorder, the veteran responded that a Dr. Means had 
written a statement in the year 2000 in support of his claim.  
The Board has carefully reviewed the March 2000 medical 
report of Kevin M. Means, M.D.  Within this report, it is 
indicated that the veteran had been having problems with 
increased neck and shoulder pain over the past year.  A 
history of substance abuse, depression, a personality 
disorder, and mild somatization was also noted.  Following 
examination, the examiner stated that the veteran had chronic 
neck and shoulder pain secondary to a combination of 
degenerative joint disease, "possible" postoperative 
changes in the right shoulder, and superimposed neuropathic 
referred pain from documented cervical radiculopathy.  The 
examiner stated that it was "possible" that these symptoms 
are inter-related and were exacerbated during the most recent 
attempts at therapy.  

The Board has reviewed in detail the multiple VA examinations 
of record in regards to the issue of service connection for 
either the neck or left shoulder disorder.  Significantly, 
little reference is made to either disorder within extensive 
treatment of the veteran's right shoulder disorder.  For 
example, on VA examination in November 1996, no reference was 
made to either disorder.  

In a May 1999 life insurance document written by a Dr. Neal, 
it is indicated that the veteran was involved in an accident 
in February 1999 and that he stopped work in April of 1999.  
At this time, a neck disorder and bilateral shoulder 
degenerative joint disease was noted.  Significantly, no 
reference is made to the veteran's military service or a 
finding that the veteran's right shoulder disorder had caused 
a left shoulder disorder and a neck disorder.  Such medical 
evidence provides only negative evidence against this claim.  

In a February 2000 medical report from Edward H. Saer III, 
M.D., it is indicated that a study showed degenerative 
disease at C5-C6 and C6-7.  It was noted that the veteran was 
attempting to service connect this condition.  The examiner 
explained to the veteran that this was "very difficult" for 
him to do as while a shoulder problem could cause pain in the 
neck, it does not cause degenerative changes in the neck.  
The examiner stated, in pertinent part:  

In other words, his cervical pain may be 
at least partially related to his 
shoulder pain, but degenerative disease 
in the neck is not likely to be related 
to his shoulder injury unless he also 
injured his neck at the same time.  
Sometimes cervical disease can occur 
without any injury, with strenuous or 
heavy manual activity, etc.  

In the opinion of the Board, this report only provides 
negative evidence against the veteran's claim.  

The Board has also had the opportunity to review a 
December 2001 VA examination report.  Within this 
examination, it was noted that the examiner had the 
opportunity to read the claims file and had reviewed the 
evaluation in multiple examinations in November 1996 and 
May 1999.  X-ray studies of the veteran's neck taken in 
May 1999 described degenerative changes in the cervical 
spine.  The veteran was examined for neck pain and shoulder 
difficulty in May of 1999.  A cervical myelogram in June 1999 
had confirmed the findings obtained within a MRI study.  He 
was found to have a right ulnar nerve neurapraxia with a C6-7 
subacute radiculopathy on the right.  Examination in October 
of 1999 had described mild degenerative changes in both 
shoulders to include the acromioclavicular joints.  A careful 
examination by the examiner of the veteran's service medical 
records had failed to reveal evidence of any neck symptoms 
while in the military service.  

With regard to the left shoulder, the veteran indicated that 
he had pain in the left shoulder when even doing light 
activities.  Pain in the neck was also noted.  X-ray studies 
were undertaken of both the neck and left shoulder.  
Following an examination, the examiner stated, in pertinent 
part:  

In my opinion, the left shoulder and 
cervical spine disabilities are not 
related to the right shoulder disability.  
The cervical spine disability did not 
appear in this patient's health pattern, 
and he did not present for treatment 
until 1999.  There is no clear-cut onset 
of symptoms that one could relate 
definitely to the shoulder impairment.  
The process occurring in both shoulders 
is not one that would extend to include 
the cervical spine.  These three areas 
represent mechanical lesions, and there 
is no mutual causal factor.  The etiology 
of the right shoulder is well explained 
based on the patient's past record.  The 
lesion here is by and of itself.  The 
lesion in the left shoulder is a 
degenerative process, and it is possible 
that there has been an episode of unknown 
trauma.  The process in the cervical 
spine is a degenerative process of the 
axial skeleton in this area and has not 
been transmitted from either the left 
shoulder or the right shoulder.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based on the medical evidence as a whole, the Board must find 
that the VA examination of December 2001 is entitled to great 
probative weight.  The examiner has had the opportunity to 
review the veteran on multiple occasions, has had the 
opportunity to review the veteran's claims folder, and has 
provided a detailed analysis of the veteran's condition.  

With regard to the medical opinion of Dr. Means, the Board 
must find that it is entitled to very limited probative 
value.  In this regard, it is important to note that Dr. 
Means stated simply that the chronic neck and shoulder pain 
was secondary to a combination of degenerative joint disease 
and "possible" postoperative changes in the right shoulder.  
The examiner also stated that it was "possible" that the 
symptoms are interrelated and were exacerbated during the 
most recent attempts at therapy.  Dr. Means provides little 
information to support his opinions regarding an association 
between these conditions.  Accordingly, his opinion is 
entitled to limited probative value.  

It is important to note that the Board has also had the 
opportunity to review the post service medical records in 
great detail.  Medical evidence fails to indicate either a 
left shoulder disorder or neck disorder emerging from the 
veteran's right shoulder disorder.  Simply stated, the 
medical evidence of record clearly supports the opinion of 
the VA examiner in December 2001.  Accordingly, the veteran's 
claims must fail.  

With regard to the veteran's own opinion that these disorders 
are related to his right shoulder, the Board must find that 
the veteran is not medically qualified to make such a 
determination.  Simply stated, the veteran does not have the 
medical expertise to associate his current disorders with his 
service-connected right shoulder disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Entitlement to an Increased Evaluation for the Right Shoulder
Dislocation and Degenerative Changes of the Right
Acromioclavicular Articulation  

The veteran contends that he should receive additional 
compensation for his service-connected disorders.  Disability 
evaluations are determined by the application of a schedule 
of ratings that is based on average impairment.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The veteran is currently receiving a 
30 percent disability evaluation for his right shoulder 
dislocation and an additional 10 percent for degenerative 
changes associated with this condition.  

The RO has evaluated the veteran's degenerative changes under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (arthritis due to 
trauma).  Arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  

Limitation of motion of the arm, 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, warrants a 40 percent evaluation for 
the major arm when limitation of motion of the arm is limited 
to 25 degrees from the side.  At midway between the side and 
shoulder level, a 30 percent evaluation is warranted for the 
major arm.  When limitation of motion of the arm is limited 
to the shoulder level, a 20 percent evaluation is warranted 
fro the major arm.  

The Board has considered multiple diagnostic codes in the 
evaluation of the veteran's disorder.  Impairment of the 
humerus, 38 C.F.R. § 4.71a, Diagnostic Code 5202, warrants a 
50 percent evaluation for the major arm with fibrous union of 
the humerus.  For current dislocation of the scapulohumeral 
joint like frequent episodes and guarding of all arm 
movements warrants a 30 percent evaluation for the major arm.  
Within frequent episodes and guarding movement at only the 
shoulder level a 20 percent evaluation is warranted for the 
major arm.  Malunion of the humerus with marked deformity 
warrants a 30 percent evaluation for the major arm.  A 
moderate deformity warrants a 20 percent evaluation for 
either the major or minor Army.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203 (impairment of 
the clavicle or scapula), with dislocation of the clavicle or 
scapula, a 20 percent evaluation is warranted for either the 
major or minor arm.  Nonunion of the clavicle or scapula, 
with loose movement, also warrants a 20 percent evaluation 
for either the minor or major arm.  Without loose movement, a 
10 percent evaluation is indicated.  

The Board has undergone a detailed evaluation of the VA 
examinations in order to determine the nature and extent of 
the veteran's service-connected right shoulder disorders.  
Following surgical treatment in August 1993, the veteran 
underwent a series of examinations.  On VA examination in 
October 1996, it was noted that the veteran's difficulties 
with his right shoulder date back to the time that the 
veteran was on active duty.  Dislocation of the right 
shoulder joint was indicated.  Examination of the shoulder 
revealed a marked shoulder droop.  He was protective of any 
attempt at passive range, but able actively to forward flex 
to 35 degrees, posterior flex to 30 degrees, abduct to 
40 degrees, internally rotate to 50 degrees, and externally 
rotate to 60 degrees.  The extreme ends of these ranges of 
motion, which are all active, were indicated to be painful 
according to the veteran.  Degenerative changes were 
indicated.  The examiner's impression indicated the residuals 
of a complete dislocation of the right shoulder that was 
surgically repaired with a "successful surgical result."  

On VA examination in May 1999, the veteran described the pain 
in his shoulder as being constant.  The veteran stated that 
he was forced to stop his work driving a truck in April 1999 
because of his shoulder difficulty.  Inspection to muscle 
bulk of the deltoid, supraspinatus, infraspinatus, and 
pectoral appear to be well developed.  The veteran was found 
to be extremely protective of his shoulder motion.  He would 
permit abduction in the midline to 80 degrees, external 
rotation to 70 degrees, and internal rotation to 50 degrees.  
The examiner noted that he would anticipate a patient in this 
age group to be capable of 180 degrees of overhead pivotal 
position, and 90 degrees of internal and external rotation.  

Multiple films of the right shoulder were made.  Degenerative 
changes were noted and the joint space appeared slightly 
narrowed.  The impression was of multidirectional instability 
in the right shoulder.  The prognosis for the veteran's 
shoulder was considered to be poor and future treatment was 
limited by the nature of the multidirectional instability.  
The examiner noted that he was unable to accurately quantify 
the amount of limitation that the veteran had due to pain or 
the degree of functional loss.  

Outpatient treatment records obtained by the RO indicate 
sporadic treatment of the veteran's shoulder disorder.  

As noted above, within the March 2000 medical report of Dr. 
Means, it was noted the veteran had chronic neck and shoulder 
pain.  

In response to repeated requests by the RO for additional 
information, the veteran, in May 2001, noted that he had been 
"constantly" asked to submit information that would aid in 
supporting his claim for an increase in his disability 
evaluation.  The veteran stated at that time that he felt 
strongly that the information that the VA has had was not 
completely looked at.  The veteran failed to indicate any 
additional information.  Outpatient treatment records were 
again obtained by the RO indicating sporadic treatment of the 
veteran's shoulder disorder and a series of nonservice-
connected conditions.  The veteran has noted a history of 
drug and alcohol abuse.  

On VA examination in December 2001, it was noted the right 
shoulder had pain.  His discomfort was indicated to make his 
right hand feel weak.  It was noted that it was difficult for 
the veteran to move his arm out from the side.  The veteran 
noted some episodes of popping in the right shoulder, but no 
dislocations had occurred.  The right shoulder abducts at 135 
degrees, internally rotates between 75 and 80 degrees and 
externally rotates to 85 degrees.  No muscular atrophy was 
found.  The extremes of the ranges were painful, particularly 
efforts at active abduction.  Acute tenderness along the 
course of the biceps tendon and also in the posterior 
shoulder cuff was noted.  The use of the right shoulder 
following multiple studies revealed an irregular glenohumeral 
joint line with small spur formation in the anterior aspect.  
There was slight irregularity of the acromioclavicular 
articulation.  The diagnosis regarding the right shoulder 
indicated degenerative arthritis with slight degenerative 
changes around the acromioclavicular joint with partial 
ankylosis or loss of range of motion secondary to this 
condition.  It was noted the veteran had a great deal of 
functional loss due to pain stemming from both shoulders.  

Based on the above, the Board finds no basis to award the 
veteran a higher disability evaluation for his right shoulder 
disorders.  In this regard, it is important to note that 
without taking into consideration the veteran's pain 
associated with his service-connected conditions, the current 
evaluations could not be justified.  Based on a review of the 
medical evidence of record, it is not entirely clear how the 
RO justifies providing the veteran with a 30 percent 
evaluation for his right shoulder dislocation and a 
10 percent evaluation for degenerative changes in the right 
shoulder.  In any event, the Board has reviewed numerous 
diagnostic codes in order to determine if there is a basis in 
which to award the veteran a higher disability evaluation 
than the one already provided to him by the RO.  Based on the 
medical evidence of record, the Board finds no basis to award 
to the veteran a higher disability evaluation.  

Even with consideration of the veteran's complaints of pain, 
the Board finds no basis to award the veteran a 40 percent 
evaluation for limitation of motion of the arm to 25 degrees 
from the side.  In this regard, it is important to note that 
the veteran is currently receiving, effectively, a 40 percent 
evaluation for his right shoulder disorder.  The 10 percent 
evaluation under Diagnostic Code 5010 is only to be used when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code.  
There is no indication of impairment of the humerus, clavicle 
or scapula that would warrant an evaluation beyond which the 
veteran is currently receiving.  The Board has reviewed all 
diagnostic codes regarding the shoulder and the arm and finds 
no basis to award the veteran a higher disability evaluation.  

The Board has carefully taken into consideration the Courts 
decision in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, without taking into consideration the veteran's 
complaints of pain and limitation of function associated with 
pain, the current evaluations could not be justified.  The 
objective medical evidence does not clearly support the 
current evaluations and clearly does not provide a basis to 
award the veteran a higher disability evaluation, for the 
reasons discussed therein.  

Regulations clearly provide the caveat that functional loss 
due to pain must be supported by adequate pathology as well 
as evidence by the visible behavior of the claimant.  
38 C.F.R. § 4.40.  It is only with consideration of the 
veteran's complaints of pain that the current 30 percent and 
10 percent evaluations can be justified.  The veteran is 
receiving the highest possible evaluation for his shoulder 
disorder under most of the diagnostic codes regarding the 
shoulder and arm.  

Based on the medical evidence cited above, the Board finds no 
basis to award the veteran an increased rating for his right 
shoulder disorders.  Medical evidence obtained by the RO 
fails to support the conclusion that the veteran meets any of 
the requirements of the diagnostic criteria for an increase.  
Extensive medical testing has failed to indicate such a 
degree of disability, even with consideration of pain.  

Addressing the merits of the claims above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
While the veteran has contended that his right shoulder 
disorder has caused a marked interference with employment, 
there is no competent medical evidence that the disabilities 
at issue causes marked interference with employment or 
require frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  The evidence of record, 
including indications of significant post-service, 
nonservice-connected disabilities, clearly supports this 
determination.  This issue will be addressed below.  

Entitlement to a Total Rating

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (2000).  
In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOPGCPREC 95-
91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The Board is 
bound in its decision by the regulations, the Secretary's 
instructions and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Based on the medical evidence the undersigned has reviewed, 
there is clearly no evidence to support the conclusion that 
the veteran is entitled to an increased evaluation for his 
service-connected disorders.  Those reasons were clearly 
explained above.  

Under 38 C.F.R. § 4.16(a), specific schedule standards must 
be met in order to warrant the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Those criteria are as follows:  

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantial gainful occupation 
as a result of his service-connected 
disabilities; provided that if there is 
only one disability, that disability 
shall be rated at 60 percent or more, and 
that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. . . . 

In this case, the veteran has one service-connected 
disability rated 30 percent and one service-connected 
disability rated 10 percent.  The veteran's combined service-
connected disability evaluation is 40 percent.  Accordingly, 
he does not meet the minimum standards required for a total 
rating based on individual unemployability due to service-
connected disabilities under 38 C.F.R. § 4.16(a).  The 
veteran does not have one service-connected disability rated 
at 60 percent or more or sufficient additional disability to 
bring the combined rating to 70 percent or more.  
Accordingly, the veteran's case must fail under 38 C.F.R. 
§ 4.16(a).

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

In this case, it is the finding of the Board that the veteran 
is not unemployed due to his service-connected right shoulder 
disorders.  A detailed review of the post service treatment 
records clearly indicates numerous nonservice-connected 
disorders including, but not limited to, an acquired 
psychiatric disorder, a personality disorder, a left shoulder 
disorder, a neck disorder, and a history of drug and alcohol 
abuse.  The Board finds that the post service medical records 
provide, as a whole, negative evidence against the veteran's 
claim that he is unemployed due to his two service-connected 
disorders.  The Board finds that the veteran is not 
unemployable by reason of his service-connected disabilities 
that are only evaluated as 40 percent disabling, in total.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  In this case, the veteran has 
indicated that he has been unemployed since 1999 due to his 
service-connected disabilities.  However, a review of the 
records indicates that the veteran served a prison sentence 
until the 29th day of November, 2001.  Such facts do not 
support the veteran's claim that he was unemployable due to 
his service-connected disabilities during this time.

These service-connected disabilities may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose, 4 Vet. App. at 363.  The fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  Id.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board 
at this time is whether the veteran is unable to work due to 
two service-connected disabilities with a combined rating of 
only 40 percent.  

While the veteran may be receiving Social Security benefits, 
Social Security could consider both the veteran's service-
connected and nonservice-connected disorders, the Board may 
not.  Accordingly, the weight of the evidence is against the 
claim of a total rating based on individual unemployability 
due to service-connected disabilities.  

Significantly, the veteran has noted the severe difficulties 
associated with his neck disorder and left shoulder disorder.  
Both conditions have been found not related to service.  Such 
facts only provide negative evidence against the veteran's 
claim.  

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disabilities.

A Temporary Total Disability Evaluation

The veteran contends that his entitlement to an extension of 
a temporary total evaluation under 38 C.F.R. § 4.30 beyond 
August 31, 1993, for convalescence following surgery of his 
service-connected right shoulder disorder.  

A temporary total rating was assigned under 38 C.F.R. § 4.30 
for the period from August 31, 1993, until October 1, 1993, 
based on surgical treatment of the right shoulder requiring 
convalescence.  In this case, objective medical evidence 
indicating the need for additional convalescence following 
this surgery is not shown.  The criteria for an extension of 
a temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence following surgery on the veteran's service-
connected right shoulder have not been met.  38 U.S.C.A. 
§§ 5107, 5104 (West 2002); 38 C.F.R. § 4.30 (2004).  

The veteran underwent an excision of a loose body in the 
right shoulder at the VA Medical Center in Milwaukee, 
Wisconsin.  Copies of these treatment records have been 
reviewed by the undersigned.  In an April 1994 rating action, 
the RO granted a temporary total (100 percent) evaluation 
under 38 C.F.R. § 4.30 for a period of convalescence from 
August 31, 1993, until October 1, 1993.  Thereafter, the RO 
restored the original evaluation.  

The veteran has submitted no specific medical evidence to 
support his conclusion that he was entitled to additional 
convalescence after this time period expired.  This claim is 
essentially an extension of the veteran's contention that 
he's entitled to a total rating based on individual 
unemployability due to his service-connected disabilities.  
However, as noted above, this claim has been denied.  
Following the surgical procedure, in November 1996, the RO 
undertook a VA examination of his condition.  At that time, 
the examiner's impression indicated a "successful" surgical 
result.  The Board must find that this VA examination 
provides negative evidence against the veteran's claim that 
an extension of his temporary total disability evaluation 
should have been granted.  The veteran has supplied no 
medical evidence to support his conclusion that he was 
entitled to a greater convalescence period.  

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in:  (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more (the shoulder is considered a major 
joint, pursuant to 38 C.F.R. § 4.5), application of a body 
cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2004).  

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  

The Board has considered the veteran's contentions that 
additional convalescence was required beyond October 1, 1993, 
because he continued to experience severe difficulties.  
However, the veteran's claim has limited merit because he has 
presented no medical evidence to support his contention.  At 
the hearing, the veteran indicated that he had not been 
hospitalized for 21 consecutive days (T. at page 22).  
Outpatient treatment records immediately following the 
veteran's surgery do not indicate additional convalescence 
was warranted.  Based on the foregoing, the Board finds there 
is simply no legal basis to extend the temporary total 
evaluation.  A total rating based on convalescence is not 
appropriate simply on the basis that the underlying 
disability continues to be symptomatic, or becomes worse, 
following his surgery.  The appropriate schedular rating is 
intended to cover the situation.  Consequently, there is no 
legal basis for providing the benefits the veteran seeks.  
Hence, an extension of a temporary total evaluation is not 
warranted.  

The Duty to Assist and Notify

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, various VA notices have informed the veteran of 
all applicable laws and regulations, what types of evidence 
are needed to support his claims, who is responsible for 
securing specific items, and the need for any other evidence 
that the veteran may have in his possession.  The VA's 
thorough notices of all matters required by the VCAA and its 
regulatory progeny throughout this adjudication have cured 
any defects involving the notice provisions of the VCAA or 
the timing of such notice.  

In this regard, the Board must note multiple letters from the 
RO to the veteran regarding the VCAA, including letters dated 
April 2001, February 2004 and May 2002.  Multiple 
supplemental statements of the case have been issued in this 
case.  Also, hearings have been held both at the RO and at 
the Board regarding the veteran's contentions.  

As noted above, the RO sent correspondence to the veteran on 
multiple occasions in order to meet the requirements of the 
VCAA.  These documents discuss the evidence considered and 
the pertinent laws and regulations, including provisions of 
the VCAA and the reasons for the RO's decisions, as well as 
the need for certain types of evidence and all other evidence 
in the veteran's possession.  The veteran has responded to 
these requests for information.  For example, in May 2001, 
the veteran himself states that he has been "constantly 
asked to submit information that would aid in supporting my 
claim . . .".  Thus, the VA has satisfied its "duty to 
notify" the veteran.  

The VA has also afforded the veteran thorough examinations to 
assess the nature and etiology of his claimed conditions.  
Further, the VA has undertaken all reasonable efforts to 
assist the veteran in securing all evidence and has satisfied 
its duty to assist under the VCAA.  The Board finds that both 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Board finds no further efforts are required in this case.  

In this regard, the Board must note that in February 2004 the 
VA requested records regarding the veteran's Social Security 
disability claim.  It does not appear that any additional 
medical records were obtained.  However, based on the 
detailed medical records that are before the Board at this 
time, the Board feels that no further effort to obtain these 
records is warranted.  The veteran has clearly indicated in 
several statements that the Board has all pertinent medical 
records regarding his claims.  Accordingly, an additional 
effort to obtain Social Security records would serve no 
purpose.  The veteran has never indicated that the Social 
Security Administration would have any records not in the 
possession of the VA at this time.  Further, the veteran has 
repeatedly indicated that the Board has all records pertinent 
to his claims, as noted above.  Accordingly, the Board sees 
no basis to remand this case to the RO for additional 
development as such development would fail to provide a basis 
to grant the veteran's claims.  





ORDER

Entitlement to service connection for a neck disorder on a 
direct or secondary basis is denied.    

Entitlement to service connection for a left shoulder 
disorder on a direct or secondary basis is denied.    

Entitlement to an increased evaluation for the postoperative 
residuals of a right shoulder dislocation is denied.    

Entitlement to an increased evaluation for degenerative 
changes of the right acromioclavicular articulation is 
denied.    

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.   

Entitlement to a temporary total disability evaluation beyond 
October 1, 1993, is denied.   

	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


